United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2016
                                    ___________

Ronald E. Byers,                     *
                                     *
          Appellant,                 *
                                     *
    v.                               * Appeal from the United States
                                     * Tax Court
Commissioner of Internal Revenue,    *
                                     * [UNPUBLISHED]
          Appellee.                  *
                                ___________

                              Submitted: October 2, 2009
                                 Filed: November 10, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald Byers challenges the tax court’s1 decision, after a bench trial, upholding
the IRS’s determination of his taxable income for tax years 1999-2002. Following
careful review, see Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999)
(standard of review for tax court decisions), we affirm the decision for the reasons
stated in the tax court’s memorandum. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Stephen J. Swift, United States Tax Court Judge.